Title: To George Washington from John Jay, 27 January 1792
From: Jay, John
To: Washington, George



Dear Sir
N. York 27 Jany 1792

As I shall be absent from the next sup: Court, obvious Considerations urge me to mention to You the Reasons of it. Early in the next month I expect an Addition to my family—Mrs Jay’s delicate Health (she having for more than three weeks past been confined to her chamber) renders that Event so interesting, that altho she is now much better, I cannot prevail on myself to be then at a Distance from her; especially as no Business of particular Importance either to the Public, or to Individuals, makes it necessary.
Mr Burr’s motion gave me much Concern, and the Issue of it much Satisfaction. I regret that the Senate were not more unanimous—Similar Attempts in future may be encouraged by their having divided so equally on the Question—It is in my opinion a Question very important in its Consequences—so much so—that if the Senate should make and retain that Encroachment on the Executive, I should despair of seeing the Government well administred afterwards.
I flatter myself that you recieved the Letter I had the Honor of writing to You on the 23d of Septr last. With perfect Respect Esteem & Attachment I am Dear Sir Your obliged & obedt Servant

John Jay

